162 Mich. App. 638 (1987)
413 N.W.2d 79
WILSON
v.
ACACIA PARK CEMETERY ASSOCIATION
Docket Nos. 90689, 90851.
Michigan Court of Appeals.
Decided September 8, 1987.
Kelman, Loria, Downing, Schneider & Simpson (by Alan B. Posner), for plaintiff.
Keller, Thoma, Schwarze, Schwarze, DuBay & Katz, P.C. (by Thomas L. Fleury and Gail M. O'Brien), for Acacia Park Cemetery Association.
Kim Arthur Siegfried, for United Steel Workers of America, AFL-CIO-CLC.
*640 Before: M.J. KELLY, P.J., and SULLIVAN and P.R. JOSLYN,[*] JJ.
P.R. JOSLYN, J.
In Docket No. 90689, plaintiff appeals from a circuit court order granting summary disposition to defendant Acacia Park Cemetery Association. In Docket No. 90851, Acacia Park appeals from the circuit court's order granting summary disposition of Acacia Park's third-party claim for idemnification or contribution against plaintiff's collective bargaining agent, the United Steelworkers of America. We affirm the circuit court decision to grant summary disposition to Acacia Park in Docket No. 90689. Because our holding affirms a judgment absolving Acacia Park from liability, we do not address the merits of the idemnification and contribution claims asserted in Docket No. 90851, which is also affirmed.
This case arose from Acacia Park's decision to terminate plaintiff's employment as a groundkeeper. On April 9, 1980, plaintiff sustained a back injury in the course of his duties as a volunteer fireman. He was hospitalized, and a laminectomy was performed. This injury disabled plaintiff from his employment with Acacia Park, although plaintiff alleged in his complaint that he was fit to return to work as of September 1, 1981. Acacia Park notified plaintiff on July 13, 1981, that plaintiff's name had been eliminated from company employment records and that plaintiff could not return to his job unless he reapplied and submitted documentation of his medical fitness.
Plaintiff filed a grievance with the union. Subsequent negotiations between Acacia Park and the union resulted in an arrangement that initially required plaintiff to obtain a medical opinion that he was fit to perform his job duties. If plaintiff *641 were able to do so, plaintiff would then submit to a medical examination by a physician selected by Acacia Park. In the event of a conflict between the two opinions, a third physician would be selected by agreement of Acacia Park and the union for the purpose of giving a neutral medical opinion. The contemplated conflict between the opinions of the first two physicians did occur, and a third physician opined that plaintiff should not return to his job.
The union proceeded with arbitration of plaintiff's grievance. The arbitrator decided that the arrangement worked out between the union and Acacia Park to resolve the dispute based on the medical opinions of three physicians constituted a valid settlement agreement of the grievance. Therefore, the grievance was dismissed.
Thereafter, plaintiff filed a complaint against Acacia Park in circuit court, alleging two theories of recovery: (1) violation of the Handicappers' Civil Rights Act (HCRA), MCL 37.1101 et seq.; MSA 3.550(101) et seq.; and (2) retaliatory discharge from employment for anticipated future workers' compensation claims. The circuit court granted summary disposition without specifying which ground of MCR 2.116(C) it relied upon, stating that the voluntary agreement of the parties to submit the grievance to a third, neutral physician was conclusive of the questions raised by plaintiff's suit.
COUNT I: HANDICAPPERS' CIVIL RIGHTS ACT
We conclude that the circuit court's decision to dismiss Count I on the basis of the parties' settlement agreement and the subsequent arbitration decision was erroneous. In Alexander v Gardner-Denver Co, 415 U.S. 36; 94 S. Ct. 1011; 39 L Ed 2d *642 147 (1974), an exception to the general rule according finality to the decision of an arbitrator was recognized for claims brought under Title VII of the Civil Rights Act of 1964 for unlawful racial discrimination in the workplace. The Court justified this exception because Congress indicated the importance of the policy to vindicate civil rights by statutorily creating a private cause of action in favor of the victims of discrimination. Also significant was the Court's recognition that the private cause of action was directed toward the enforcement of statutory rights, not contractual rights arising from the collective bargaining agreement. These considerations are applicable with equal force to cases arising under the HCRA. See MCL 37.1606; MSA 3.550(606). We hold that the Gardner-Denver exception applies by analogy to a claim brought under the HCRA. See Civil Rights Comm v Chrysler Corp, 64 Mich. App. 393, 405-407; 235 NW2d 791 (1975). Cf. Moss v Dep't of Mental Health, 159 Mich. App. 257; 406 NW2d 203 (1987).
Nevertheless, we will not grant appellate relief if the lower court reached the right result, albeit for the wrong reason. Smith v Motorland Ins Co, 135 Mich. App. 33, 39; 352 NW2d 335 (1984), lv den 422 Mich. 854 (1985). We conclude that Count I of plaintiff's complaint fails to state a claim on which relief can be granted. MCR 2.116(C)(8). Therefore, the circuit court decision does not require reversal.
A motion pursuant to MCR 2.116(C)(8) is well taken if it is clear from the pleadings alone that the claim does not state a legal basis for recovery. All well-pled facts are assumed to be true. The motion should not be granted unless the claim is so clearly unenforceable as a matter of law that no factual development could possibly justify recovery. Crancer v Bd of Regents of the University of *643 Michigan, 156 Mich. App. 790, 792; 402 NW2d 90 (1986), lv den 428 Mich. 892 (1987).
In the instant case, it is undisputed that plaintiff was in fact physically incapable of fulfilling his job duties at the time of his discharge. What is disputed is whether plaintiff was able to perform his duties after August 31, 1981.
The HCRA prohibits an employer from discharging or otherwise discriminating against an employee "because of a handicap that is unrelated to the individual's ability to perform the duties of a particular job or position." MCL 37.1202(1)(b); MSA 3.550(202)(1)(b). A handicap is defined to include a determinable physical characteristic or history of such characteristic that is "unrelated to the individual's ability to perform the duties of a particular job or position, or is unrelated to the individual's qualifications for employment or promotion." MCL 37.1103(b)(i); MSA 3.550(103)(b)(i). We infer from these provisions' specifying in duplicative fashion that a handicap must be "unrelated" to employment that the Legislature intended this in no uncertain terms.
In Carr v General Motors Corp, 425 Mich. 313, 321-322; 389 NW2d 686 (1986), the Court stated that "the only handicaps covered by the act, for purposes of employment, are those unrelated to ability to perform the duties of the position." Since the plaintiff in Carr conceded that his back injury prevented him from meeting the lifting requirement of the position for which he was denied a transfer, the Court affirmed the circuit court's summary judgment on the ground that the plaintiff failed to state a cause of action under the HCRA.
Similarly, it is clear from the complaint in the instant case that plaintiff's disability prevented him from fulfilling the requirements of his job at *644 the time of his discharge. Hence, it cannot be said that the handicap was unrelated to employment. Plaintiff's alleged subsequent recovery from his medical disability and regained ability to perform the job does not alter this conclusion. Even if this allegation is true, defendant's reliance on plaintiff's medical condition to justify the discharge shows a sufficient relationship to employment. Whether a particular medical condition is related to employment should not depend on the correctness of the employer's evaluation of the prospects of the employee's eventual recovery. Because plaintiff failed to plead this threshold requirement, it is unnecessary for us to consider plaintiff's contention that defendant had a duty to accommodate his handicap in accordance with MCL 37.1102(2); MSA 3.550(102)(2).
COUNT II: RETALIATORY DISCHARGE
Plaintiff also pled a count alleging that Acacia Park terminated his employment in anticipation of future claims by plaintiff for workers' compensation benefits if plaintiff were to be injured on the job. Since plaintiff does not allege any right arising from his employment contract prohibiting discharge except for just cause, plaintiff's discharge must be analyzed pursuant to those principles applicable to a contract that is terminable at will. As a general rule, a person employed pursuant to this type of contract may be discharged for any reason at all. See Toussaint v Blue Cross & Blue Shield of Michigan, 408 Mich. 579; 292 NW2d 880 (1980); Valentine v General American Credit, Inc, 420 Mich. 256, 258-259; 362 NW2d 628 (1984). An exception to this rule has been recognized for instances where the termination of employment contravenes a policy that is "so contrary to public *645 policy as to be actionable." Suchodolski v Michigan Consolidated Gas Co, 412 Mich. 692, 695; 316 NW2d 710 (1982). Public policy is ordinarily manifested in legislative enactments. Id.
The statutory provision prohibiting retaliatory discharge in MCL 418.301(11); MSA 17.237(301)(11) does not help plaintiff because it prohibits discharge or discrimination only in retaliation for prior claims for workers' compensation benefits. Here plaintiff premises his right of recovery on defendant's anticipation of future claims. Prior to the enactment of 1981 PA 200, MCL 418.301; MSA 17.237(301) did not explicitly prohibit retaliatory discharge of a workers' compensation claimant. However, this Court in cases arising prior to that time applied the public policy exception noted above to hold that retaliatory discharge was actionable for claims filed prior to discharge. Sventko v The Kroger Co, 69 Mich. App. 644; 245 NW2d 151 (1976); Hrab v Hayes-Albion Corp, 103 Mich. App. 90; 302 NW2d 606 (1981); Goins v Ford Motor Co, 131 Mich. App. 185, 192-194; 347 NW2d 184 (1983), lv den 424 Mich. 879 (1986).
In Sventko, supra, 649-650, n 2, Judge ALLEN, one of the two members of the panel comprising the majority, stated in a concurring opinion that if the plaintiff's termination was caused by the employer's apprehension of a future claim arising from reinjury to the employee, then the plaintiff has no cause of action. This formulation of the public policy exception suggests that Count II in the instant case fails to state a claim.
In Hrab, supra, this Court held that an allegation that the plaintiff's discharge was either in retaliation for his filing of a workers' compensation claim or to forestall such a filing did state a claim upon which relief can be granted. This *646 holding is at odds with Judge ALLEN's concurrence in Sventko.
We hold that retaliatory discharge premised upon the employer's anticipation of a future claim does not state a legally cognizable cause of action. MCR 2.116(C)(8). We note that the judicial recognition of the public policy exception for retaliatory discharge preceded the Legislature's embodiment of that principle in statute. Since the Legislature has not chosen to articulate a public policy against discharge for future claims on the same footing as discharge for past claims, we hesitate to accomplish the same end by judicial fiat. Unlike the Court in Hrab, we are unable to discern any unequivocal policy supporting plaintiff's claim. Further, we note that workers' compensation law is particularly within the province of the Legislature, which has chosen to occupy this field by its enactment of a comprehensive statutory scheme. See Rancour v The Detroit Edison Co, 150 Mich. App. 276, 285-286; 388 NW2d 336 (1986), lv den 428 Mich. 860 (1987). Thus, it is appropriate to defer to the Legislature's prerogative to resolve such problems. In the absence of a legislative statement, we decline to recognize Count II as stating a claim on which relief can be granted. To the extent that Hrab, supra, is inconsistent with our decision, we believe that Hrab was wrongly decided.
Accordingly, the orders of the circuit court granting summary disposition of the claims stated in plaintiff's complaint against Acacia Park and the claims stated in the third-party complaint are affirmed.
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.